           Case 1:17-cr-00491-VM Document 21 Filed 11/16/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
UNITED STATES OF AMERICA                                       :
                                                               :
                  v.                                           :          17 CR 491 (VM)
                                                               :
JAMES MOODHE,                                                  :
                                                               :
                           Defendant.                          :
                                                               :
---------------------------------------------------------------X




           SENTENCING MEMORANDUM ON BEHALF OF JAMES MOODHE




                                                             Larry H. Krantz, Esq.
                                                             Nicolas J. Rovner, Esq.
                                                             KRANTZ & BERMAN LLP
                                                             747 Third Avenue, 32nd Floor
                                                             New York, NY 10017-2803
                                                             (212) 661-0009

                                                             Attorneys for James Moodhe
          Case 1:17-cr-00491-VM Document 21 Filed 11/16/20 Page 2 of 16



                                    PRELIMINARY STATEMENT
        James Moodhe will soon stand before Your Honor for sentencing. He is a good and decent man.

He has accepted responsibility for engaging in insider trading, and has tried to make amends by cooperating

fully and completely. We respectfully urge the Court to impose a probationary sentence. The government

takes no position on this request, and has submitted a strong 5K1.1 letter. We submit that a probationary

sentence is warranted here because, despite the seriousness of the offenses, many factors justify leniency:

        First, Mr. Moodhe has been an exemplary cooperating witness. He made the difficult decision to

admit his guilt and cooperate within days after learning of the SDNY investigation, and provided complete

and truthful information that led to the prosecution and conviction of other individuals. He even went so

far as to provide active cooperation, wearing a wire three times, an act that took great courage and yielded

critical evidence for the government. Government’s Sentencing Memorandum, dated November 16, 2020

(“Govt. 5K1.1 Letter”), at 3. This active cooperation was of great value to the government.

        Second, this is Mr. Moodhe’s first offense, and he has otherwise led a law-abiding and honest life

dedicated to hard work and family. The many letters submitted with this memorandum attest to his

otherwise good character and decency.

        Third, Mr. Moodhe has endured, and will continue to endure, extraordinary family circumstances

that require his presence at home. Specifically, his eldest child, Stephen, who is now 36 years old, suffers

from paranoid schizophrenia and autism. Stephen’s mental illness and emotional problems manifested

when he was a young boy and have decimated the Moodhe family. For the past 10 years, Stephen has lived

at home with his parents. He is unable to work and barely leaves the home. He is also extremely volatile

and can become aggressive and violent. Mr. Moodhe is the only presence in Stephen’s life willing and able

to address his issues and assist him in his daily living needs. To separate Stephen from Mr. Moodhe, even

for a brief period of incarceration, would be catastrophic for Stephen and other family members.

        Fourth, the collateral consequences that Mr. Moodhe has already suffered, and will suffer forever

as a result of his prosecution in this case, provide significant -- and we submit more than adequate --

punishment. He has lost his 30 plus year career in the financial services industry. He is currently working

                                                     2
           Case 1:17-cr-00491-VM Document 21 Filed 11/16/20 Page 3 of 16



as a school bus driver and dispatcher, earning a tiny fraction of what he made in his prior employment. He

has agreed to forfeit to the government all of the gains he made through the insider trading ($2.05 million),

with no offset for the losses he suffered through the same tips (approximately $1.2 million). This will leave

him in financial ruin. He has also been sued by the SEC based on the same insider trading and has agreed

to relief that includes an injunction prohibiting him from ever again working in the securities industry. In

short, his life has already been devastated by this case.

        Fifth, a probationary sentence would be consistent with the sentence given to the government’s

only other cooperator in this case (Daniel Rivas), who was sentenced by Judge Caproni to time served

despite the fact that he (Rivas) was the source of the inside information, had breached his fiduciary duty to

his employer, and had tipped multiple other individuals. To sentence Mr. Moodhe to a harsher sentence

would create an unwarranted sentencing disparity. A probationary sentence would also be consistent with

the sentences given to many other individuals who have cooperated in insider trading cases.

        Sixth, Mr. Moodhe is 63 years old and suffers from hypertension. Given the COVID pandemic,

any period of incarceration would put Mr. Moodhe’s health into serious jeopardy.

        For all of these reasons, we respectfully urge the Court to impose a probationary sentence.

                 A.      The Offense Conduct

        The offense conduct is set forth in the PSR and the Government’s 5K1.1 letter. It is not complex.

Over a period of three years, Mr. Moodhe – who has always been an active trader – periodically obtained

material non-public information from Rivas, his daughter’s boyfriend, who as a Bank of America employee

had access to its internal deal tracking system containing information about potential mergers, acquisitions

and tender offers. 5K1.1 Letter, at 2-3. In a quintessential crime of opportunity, Mr. Moodhe traded on

this information through self-directed brokerage accounts and through his broker, Michael Siva. Id. at 5.

Siva in turn executed trades based on that information for his clients and himself. Id. Mr. Moodhe made

approximately $2.05 million in profits from the tips he received (Id. at 5), although he also lost about $1.2

million trading on those same tips. The net profit to Mr. Moodhe was about $850,000.



                                                      3
            Case 1:17-cr-00491-VM Document 21 Filed 11/16/20 Page 4 of 16



          Mr. Moodhe fully acknowledges that his conduct was wrong. He also acknowledges that when

given the opportunity, he ignored his moral compass and fell prey to a desire for easy money. But it is also

important to understand that Mr. Moodhe’s motivation was in significant part to provide financial security

for his special needs son. Specifically, despite earning a good salary through his job in the financial sector,

Mr. Moodhe was under enormous and constant financial stress due to those special needs because his son

has no ability to work, and likely never will. Moreover, his son is not able to live with other people, such

as in a group home, because of his aggression issues. While no excuse, a part of Mr. Moodhe’s motivation

for the insider trading was to earn enough money to purchase a home for his son, where he could live semi-

independently and away from the stresses that trigger his paranoid schizophrenia. His son’s condition is

explained in greater detail below.

                 B.      Mr. Moodhe’s Substantial Cooperation with the Government

          Mr. Moodhe’s attempts to make amends for his misconduct have been extraordinary. In early April

2017, both Mr. Moodhe and Rivas were approached separately by the FBI. While Mr. Moodhe initially

denied his guilt to the FBI, he immediately hired counsel and, within a week of that approach, decided to

acknowledge his guilt and fully cooperate. Govt. 5K1.1 Letter, at 3. This decision, which Rivas made as

well, was made even before any charges were filed. As his brother, an attorney admitted before this Court,

writes:


                 That decision to acknowledge his misdeeds and expose the full details of this
                 insider trading scheme was extremely painful for him, knowing that he, his family
                 members and friends would be deeply hurt … Despite those foreboding
                 uncertainties, and the uncertainty of what his own future held, I witnessed Jim
                 unhesitatingly follow through on his commitment to the investigators to make
                 every effort to undue the wrongs that he had been involved in causing. Joseph P.
                 Moodhe, Esq. Letter.
          As discussed in in the Government’s 5K1.1 letter, Mr. Moodhe provided immediate and substantial

assistance to the Government:

          Within a week after he was approached by the FBI, Moodhe hired an attorney who
          promptly brought him in for a detailed proffer in which he candidly admitted that, for a
          period of years, he knowingly received MNPI from Rivas and passed the information onto
          Siva. The Government met with Moodhe several more times, at length, and he continued

                                                      4
           Case 1:17-cr-00491-VM Document 21 Filed 11/16/20 Page 5 of 16



        to find him forthcoming and credible. The Government observed that Moodhe came to the
        proffers prepared to assist the Government. He had reviewed his trading records in detail
        in order to provide details about the type of information he received from Rivas on each of
        the securities – more than three dozen in total – and whether and how he passed that
        information into Siva. Moodhe also agreed to cooperate proactively and recorded two in-
        person meetings with Siva, and attempted to record a third, all under the supervision of the
        FBI. Moodhe has also provided text messages he exchanged with Siva during the scheme.

Govt. 5K1.1 Letter, at 3.1

        Not only did Mr. Moodhe immediately and candidly admit his own conduct to the government, but

he turned over physical evidence the government did not have (text messages), and he agreed to become a

proactive cooperator. On three separate occasions he met with the FBI and attempted to record and

videotape conversations with Siva. On two of those occasions he succeeded and developed critical evidence

that was ultimately used to prosecute Siva.     This was an act of great courage, as Mr. Moodhe had no

experience in such matters, is a naturally introverted person, and was extremely nervous as to how he would

perform under such stress. Mr. Moodhe overcame his fears and did what was required of him. He worked

exceptionally hard at being a cooperating witness, and the government has borne the fruits of his efforts:

        Moodhe’s cooperation to the Government was significant and useful. While the
        Government had strong evidence of insider trading based on trading records, records from
        the Deal Tracking System, and phone and text messages, and Rivas, Moodhe provided the
        Government with a narrator and certain critical evidence, including in the form of the
        recordings, demonstrating that Siva had knowingly committed insider trading. As a result,
        in August 2017, just months after Moodhe was initially approached by law enforcement in
        April 2017, Rivas and Moodhe had pleaded guilty pursuant to cooperation agreements and
        a grand jury had returned a 54-count indictment against five additional defendants,
        including Siva. In sum, Moodhe’s substantial assistance supported charging Siva, the
        defendant the Government argued at sentencing before Judge Nathan was the most
        culpable of the indicted defendants given the scope of his insider trading and his abuse of
        his position as a broker, among other factors. Furthermore, in the Government’s view, the
        combination of Moodhe’s testimony alongside the documentary evidence and the
        recordings caused Siva to plead guilty rather than go to trial.
Govt. 5K1.1 Letter, at 7-8.

        In short, Mr. Moodhe’s cooperation has been exemplary and extraordinary.


1
  Mr. Moodhe’s contact (through counsel) with the USAO came only a few days after Rivas’s
attorney had contacted the government. This short delay was because Mr. Moodhe originally
had sought to have his brother’s law firm represent him, only to learn that the firm was
conflicted. It then took a few days for Mr. Moodhe to locate and retain other counsel. That
counsel (the undersigned) immediately approached the government on Mr. Moodhe’s behalf.
                                                     5
           Case 1:17-cr-00491-VM Document 21 Filed 11/16/20 Page 6 of 16



            C. Mr. Moodhe’s Background, Education and Work History

        Under Section 3553(a)(1), the Court must consider Mr. Moodhe’s “history and characteristics.” In

this regard, the instant offense represents a marked deviation by a man who has otherwise lived a wholly

law-abiding life. Mr. Moodhe is a family man, loved and respected by his friends, colleagues and relatives.

        James Moodhe is a 63-year-old United States citizen. He has no prior criminal history. He grew

up as the youngest of three brothers in a lower middle-class family in Richmond Hills, Queens. The

Moodhes were a closely-knit family. Mr. Moodhe’s father made his living as a copy machine repair man

while his mother stayed at home to raise the children. The Moodhes were devoted Catholics who attended

church every Sunday.

        Mr. Moodhe attended St. Frances Preparatory School, a private catholic school in Fresh Meadows,

Queens. He was socially introverted, but excelled in his studies, and was a member of his high school’s

swimming team. Coming from a lower middle-class background, his parents could not pay for Mr.

Moodhe’s college. Through his swimming, he obtained a scholarship to attend Niagara University in

Lewiston, New York. To support himself, Mr. Moodhe worked as a lifeguard during college. In 1979, Mr.

Moodhe graduated Niagara University with a B.B.A in accounting.

        Mr. Moodhe was initially hired by Paine Webber as a staff accountant but quickly rose through the

ranks to be an assistant manager responsible for inventory control. It was at Paine Webber that Mr. Moodhe

met Joanne, whom he married in 1982. Two years later, Mr. Moodhe and Joanne welcomed their first child,

Stephen (now age 36). Stephen was followed by Kristen (now age 34) and Allison (now age 30). Between

starting his first job and growing his family, Mr. Moodhe continued his studies, taking business school

classes at night at St. John’s University. In 1984, Mr. Moodhe graduated with an MBA in management.

        Following graduation from St. John’s, Mr. Moodhe worked in the financial industry for his entire

career, up until this case. He worked in finance at various financial institutions and brokerage houses,

including Drexel Burnham Lambert, Schroder & Co, and La Branche & Co. Govt. 5K1.1 Letter, at 2; PSR

at ¶132.   Mr. Moodhe ultimately held the positon of Controller for capital markets division of



                                                    6
          Case 1:17-cr-00491-VM Document 21 Filed 11/16/20 Page 7 of 16



Commerzbank, before joining Tullett Prebon (“Tullett”) as its Treasurer and assistant controller in 2007.

Govt. 5K1.1 Letter, at 2. Mr. Moodhe resigned from Tullett in June 2017 because of the prosecution. Id.


        Mr. Moodhe’s good character was evident throughout his (now lost) career in the financial

services industry. In letters we submit with this memorandum, Mr. Moodhe’s friends and colleagues

describe him as a devoted and hard-working colleague who would routinely go out of his way to help

others. We highlight a few examples below:

       I have known James Moodhe for over ten years and he was my supervisor at La Branche and Co.
        for approximately [two] years… [Mr. Moodhe] was always willing to take time out of his
        sometimes chaotic and deadline driven day to have meetings with me whenever I needed his
        assistance, sometimes late into the evening. To this day I am grateful for this generosity and know
        that it had a key impact on several promotions that I received during my time at La Brache.”
        Donald Emerson Letter.

       I met [Mr. Moodhe] in March 2007 when he first came to work at Tullett … [Mr. Moodhe] was
        extremely generous with his time, patient and always willing to explain and teach me and others
        in the department. Georgette Bruno Letter.

       [Mr. Moodhe] and I worked together at Tullett Prebon Americas, Inc. up until late 2016 when I
        left the company and we have kept in touch ever since…At work [Mr. Moodhe] was like an older
        brother to me providing me with guidance and protection… He managed my entire workload for
        over two months when I had to go on short-term disability due to a medical emergency after
        having been only 10 days into my new job. Upon my return [Mr. Moodhe] allowed me to ease
        back in before taking full charge. Not once, in all that time, did he ever make [me] feel like I
        ‘owed him.’ Vijay Sanghvi Letter.

       My overall opinion about [Mr. Moodhe] is that he is extremely hard-working and always looking
        to be as supportive for his wife and three children. [Mr. Moodhe] always was the one person I
        could count on, that is why I hired him three times. He is very loyal, professional, and thoughtful
        and always looks to help develop and mentor our colleagues. Everyone I worked with on an
        international basis – United Kingdom, Germany, Japan and Canada; all respected and admired
        James. Mark Downey Letter.

    We respectfully ask the Court to consider Mr. Moodhe’s otherwise unblemished life, his admirable

work history, and his devotion to friends and colleagues in fashioning a just sentence.

            D. Mr. Moodhe’s Extraordinary Family Circumstances
        Mr. Moodhe is a devoted father, as your Honor can see in the letters from his wife, Joanne, and his

two daughters, Kristen and Allison. Even with a demanding work schedule (as Mr. Moodhe was the

primary breadwinner), Mr. Moodhe always made raising his children his top priority. As described in


                                                     7
           Case 1:17-cr-00491-VM Document 21 Filed 11/16/20 Page 8 of 16



Joanne’s letter to Your Honor, when his children were young, Mr. Moodhe made time to help his children

with homework, read to them at night and help them into bed: “He was and is still very active in all our

children’s lives. He is always there for them. He will give up something he wants to do in order to help any

of them at the drop of a hat.” Joanne Moodhe Letter.

        Sadly, what has overshadowed the pleasures of Mr. Moodhe’s family life is that his son Stephen

suffers from severe mental illness, behavioral issues and learning disabilities. These issues have rocked the

Moodhe family and caused great pain throughout Stephen’s life, up through the present.

        When Stephen was very young, the Moodhes learned of his attention issues and dangerous lack of

judgment. Around the year 2000, during his junior year of high school, Stephen was diagnosed with

Asperger’s Syndrome, a form of autism; however, in the years that followed, Stephen would be diagnosed

with Pervasive Developmental Disorder Not Otherwise Specified (“PDD-NOS”).

        Stephen’s mental illnesses and emotional problems have caused the Moodhe family severe

emotional and financial hardship. In his junior year of high school, Stephen was charged with assault after

he attacked a special education teacher. The teacher pressed charges against Stephen, however, the case

was ultimately adjourned in contemplation of dismissal. In that same year, Stephen was caught attempting

to sell fake marijuana at school. Because of these incidents, Stephen’s school determined that they were

not equipped to deal with his emotional and behavioral issues. Ultimately, Stephen attended his final year

of high school at Devereux Advanced Behavioral Health (“Devereux”), a residential treatment facility in

Pennsylvania. At Deveraux, Stephen successfully completed high school.

         In his early twenties, after persistent aggression and violence, Stephen was diagnosed with

paranoid schizophrenia. Stephen’s mental illness has been nothing short of tragic both for him and for the

Moodhe family. It has prevented Stephen from maintaining any employment, and has severely affected his

ability to maintain relationships with family, friends or significant others. Every attempt at independent

living has proved disastrous.

        Further complicating these tragic circumstances, Stephen’s schizophrenia is characterized by

paranoid delusions that people are conspiring against him, especially his doctors. Stephen’s mistrust of

                                                     8
           Case 1:17-cr-00491-VM Document 21 Filed 11/16/20 Page 9 of 16



doctors has to this day made him adamantly opposed to receiving any medical treatment, and his paranoia

results in his refusal to take any medication to stabilize his condition. This results in a pervasive

hopelessness that the situation can never improve.

         As a parent, one strives to protect and embrace their children and suffers great pain when their

efforts fail. That pain became searing and unbearable in about 2003 when



                                           . This fact, and its disclosure, created an irreparable trauma for

the family. From that point on, Kristen and Allison refused to have any meaningful relationship with

Stephen. See Kristen and Allison Moodhe Letters. Joanne’s relationship with Stephen was also irreparably

harmed — leaving Mr. Moodhe as the only family member who has sustained any meaningful relationship

with Stephen at all. As Kristen Moodhe writes:

         My dad is the only person that has the patience to reason with him as a result, my dad has
         taken on all the responsibility of caring for him. My brother has caused significant divide
         between my family, yet regardless of all the heartache he has caused our family, my dad
         continues to do his best to help him and support him. In addition to handling the
         emotionally and financially draining job of caring for an adult with a unique case of
         special needs, my dad has been working through his own problems for the last two years.
         No matter how tough things were for him though, he continued to put the needs of his
         family first. Kristen Moodhe Letter.




                                                                                                       Stephen

lived on the streets or with friends. He abused cocaine and heroin, which eventually led to criminal charges

after he attempted to sell drugs to an undercover police officer. Stephen spent several months in jail for

possession as a result. Stephen’s legal woes continued after he was charged with possession of burglar’s

tools.

         Stephen was allowed back home around 2011. Since then, Stephen has relied on his parents for

housing, SSDI for income, and food stamps for sustenance. He has been without a job for years, and barely


                                                      9
          Case 1:17-cr-00491-VM Document 21 Filed 11/16/20 Page 10 of 16



ventures out of his room. Tragically, as noted above, part of Mr. Moodhe’s motivation for engaging in the

offense conduct was with Stephen’s needs in mind. Mr. Moodhe hoped to use the proceeds of the offense

to purchase a house for Stephen where he could live on his own but with assistance, and, most importantly,

be away from other people in an effort to reduce the triggers of his paranoid delusions and aggression.

        Since returning home in 2011, Mr. Moodhe is responsible for Stephen’s day-to-day care. As Allison

and Kristen discuss in their letters to the Court, Mr. Moodhe’s role as a caregiver to Stephen is essential to

maintaining a safe environment for Allison and Kristen, but also for Stephen as well.

        My dad is the voice of reason when it comes to handling my brother and he’s the only one
        with enough patience and understanding to care for him. Whenever I visit my parents my
        dad stays home with me so I’m not alone with my brother. My dad understands and
        acknowledges how I feel, without me ever being vocal about it, and goes out of his way to
        make me feel comfortable and safe. I’m honestly scared to ever have to imagine a moment
        in time when my dad is not there to take care of my brother because no one else is capable
        of doing it.” Allison Moodhe Letter.

        Recently Mr. Moodhe has also become the primary caretaker for his wife Joanne who has

significant medical conditions, which have impacted much of her daily life activities. Joanne suffers from

severe pain throughout her neck, knees, and back. She has also been diagnosed with Type 2 diabetes. Due

to these conditions, Mr. Moodhe has become both Joanne’s and Stephen’s daily caretaker, doing the vast

majority of household chores including cooking, and grocery shopping.

        Mr. Moodhe also served as a caregiver to his 93 year-old father-in-law, Marino, who passed away

in April 2020. For the last several months of his life, Mariano lived in a nursing facility. Marino suffered

from COPD and was non-verbal. Mr. Moodhe’s duties included helping Marino to the bathroom, clearing

his feeding tube and ensuring that he received the attention he needed from the facility’s nursing staff. For

months, Mr. Moodhe spent every weekend with Marino, sleeping on a cot next to his hospital bed.

        As is clear, Mr. Moodhe is a proud family man and a devoted father to his three children. Mr.

Moodhe has also experienced relentless hardship in his family life – no parent should have to endure the

pain and anguish that the Moodhes have experienced. Yet through it all, Mr. Moodhe is still devoted to all

of his children and still wants to see them succeed. He does his best to make sure that food is on the table,

bills are paid, the house is kept up, and his family obligations are fulfilled. And despite no longer being the

                                                     10
           Case 1:17-cr-00491-VM Document 21 Filed 11/16/20 Page 11 of 16



breadwinner he once was, Mr. Moodhe has taken whatever employment he can get – including driving a

school bus – to provide for his family. As stated by Mr. Moodhe’s wife:

                Challenges like raising a special needs child, like Stephen, along with 2 other
                children will break apart most marriages but not ours. Mr. Moodhe has always been
                there to support me during these numerous and very difficult and challenging
                periods, which we still deal with on a day to day basis, as Stephen still lives in our
                home. Joanne Moodhe Letter.
         Under these unique circumstances, it would be catastrophic if Mr. Moodhe were separated from

Stephen, even for a brief period. He is the only family member who can effectively talk to Stephen and

provide for his daily living needs. It would be painful and impossible for the family to function without

Mr. Moodhe at home. We respectfully ask that Mr. Moodhe’s unique family circumstances be considered

by the Court in fashioning a just sentence.

             E. The Collateral Consequences Mr. Moodhe Has Suffered and Will Endure Forever

         Since his arrest in this case, Mr. Moodhe has faced brutal professional, familial and financial

consequences. As noted above, Mr. Moodhe had a successful 38-year career as an accountant in the finance

industry. That career ended with this prosecution. With his guilty plea, Mr. Moodhe’s professional

reputation has been destroyed and he has lost the only career he ever knew. Mr. Moodhe resigned his

position at Tullett prior to his guilty plea.

         Mr. Moodhe has also been charged by the SEC for the same insider trading that is the subject of

this case. He settled with the SEC and agreed to being permanently barred from the financial industry.2

Needless to say his future earning potential has been devastated. As noted above, Mr. Moodhe is currently

employed as a school bus driver and bus dispatcher, making about $20 per hour – a far cry from his

$175,000 per year salary at Tullett. This has caused significant financial consequences for the Moodhe

family. To support themselves, the Moodhes now rely on Mr. Moodhe’s salary as a school bus driver and

dispatcher, as well as Mrs. Moodhe’s intermittent and modest income as a part-time real estate agent.




2
    In the Matter of James Moodhe, Administrative Proceeding File No. 3-18418.
                                                     11
          Case 1:17-cr-00491-VM Document 21 Filed 11/16/20 Page 12 of 16



        Additionally, Mr. Moodhe will be financially devastated by his agreement with the government to

forfeit gains of $2.05 million. This is a particularly onerous figure because he also suffered losses from the

insider trading, in the amount of approximately $1.2 million, for a net gain of approximately $850,000.

Thus, Mr. Moodhe must forfeit far more than the gain he was left with, and more than his entire current net

worth. This is a great hardship and a significant punishment unto itself.

        Mr. Moodhe has also suffered deep emotional consequences from his actions. Mr. Moodhe has had

to explain and apologize for his actions to regain the trust of his friends and loved ones. This has been both

personally embarrassing to Mr. Moodhe and a humbling experience. In the many letters submitted by

family and friends of Mr. Moodhe, they write about the deep remorse and regret that Mr. Moodhe feels for

his actions. See Letter of John Moodhe; Letter of Kristen Moodhe. In his letter to Your Honor, Mr. Moodhe

expresses his own deep regret and remorse, and above all, disappointment that he failed to live up to the

high moral standards he set for his children: “I am still embarrassed and ashamed for my actions and there

is not one day I don’t wish I could take it back.” Letter of James Moodhe. Mr. Moodhe will for the rest of

his life be branded as a convicted felon to the outside world, and he must live with the humiliation that such

a label brings.

        We respectfully submit that these catastrophic collateral consequences provide more than ample

punishment, as well as specific and general deterrence, for purposes of sentencing. Mr. Moodhe’s career

in finance is over, his professional reputation is shattered, his future earnings prospects are minimal, and he

lives with the embarrassment and humiliation that all of this entails. We ask that the Court take this into

account when fashioning an appropriate, fair and just sentence in this case.

             F. A Probationary Sentence Will Avoid Unwarranted Sentencing Disparities.

        Imposing a probationary sentence here will also avoid unwarranted sentencing disparities and

thereby further federal sentencing goals. This is especially apparent in this case where the government’s

only other cooperating witness, Daniel Rivas, received a probationary sentence.

        As noted above, Mr. Moodhe received the tips from Rivas, who was at the time his daughter’s

boyfriend. Rivas worked at Bank of America and had access to a proprietary database of potential mergers,

                                                      12
          Case 1:17-cr-00491-VM Document 21 Filed 11/16/20 Page 13 of 16



acquisitions and tender offers. Rivas tipped multiple other individuals, many of whom were prosecuted as

part of this case.

        Rivas and Moodhe were both approached by the FBI on the same day, and both quickly decided to

acknowledge their guilt and fully cooperate. Following his cooperation, Rivas was sentenced by Judge

Caproni to time served and two years supervised release. In light of this sentence, we respectfully submit

that a probationary sentence is fully appropriate for Mr. Moodhe as well, to avoid unwarranted sentencing

disparities. Indeed, Rivas’s culpability was higher in certain respects, because – unlike Mr. Moodhe -- he

violated his fiduciary duty to Bank of America and tipped multiple individuals.

        Further, a probationary sentence is warranted based on sentences given to cooperating witnesses in

other insider trading cases. Below, we have compiled a list of the sentences for eighteen cooperating

defendants in insider trading cases brought in the SDNY. In each case, the cooperator faced a significant

term of imprisonment; however, based on substantial cooperation, the defendant received a probationary

sentence or a sentence of time-served:



                                                                                Sentence
            Case                         Judge                      Guidelines
                                                                                Imposed
                                                                                36 mos.
            United States v. Plate,                                 30-37 mos.  Probation, 6
                                         Hon. Richard J. Sullivan
            10-cr-00056                                             Prison      mos. Home
                                                                                Confinement
                                                                                Time
                                                                                Served, 36
            United States v.                                        108-135
                                  Hon. George B. Daniels                        mos.
            Benhamou, 11-cr-00336                                   mos. Prison
                                                                                Supervised
                                                                                Release
            United States v.                                                    36 mos.
                                         Hon. Robert P. Patterson   Not Known
            Peterson, 11-cr-00664                                               Probation
                                                                                36 mos.
            United States v.                                                    Probation, 6
                                         Hon. Richard J. Sullivan   Not Known
            Shankar, 09-cr-996                                                  mos. home
                                                                                confinement
            United States v. Tudor,                                 30-37 mos.  36 mos.
                                    Hon. Richard J. Sullivan
            09-cr-1057                                              Prison      Probation
            United States v. Goel,                                  46-57 mos. 24       mos.
                                    Hon. Barbara S. Jones
            10-cr-00090                                             Prison      Probation



                                                     13
Case 1:17-cr-00491-VM Document 21 Filed 11/16/20 Page 14 of 16



 United     States    v.                            37-46 mos. 24       mos.
                         Hon. Sidney H. Stein
 Fortuna, 09-cr-01003                               Prison      Probation
 United     States    v.                            0-6    mos. 12      mos.
                         Hon. Kimba M. Wood
 Barnetson, 12-cr-157                               Prison      Probation
 United States v. Shah,                             24-30 mos. 24       mos.
                         Hon. John G. Koeltl
 12-cr-00404                                        Prison      Probation
                                                                Time
                                                                Served, 24
 United States v. Barai,                            57-71 mos.
                           Hon. Deborah A. Batts                mos.
 11-cr-116                                          Prison
                                                                Supervised
                                                                Release
                                                                24      mos.
 United     States      v. Hon. Miriam Goldman 37-46 mos. Probation, 6
 Murdoch, 08-cr-471        Cedarbaum                Prison      mos. home
                                                                confinement
                                                                Time
                                                                Served, 36
 United     States      v.                          46-57 mos.
                           Hon. Sidney H. Stein                 mos.
 Lenowitz, 07-cr-00146                              Prison
                                                                Supervised
                                                                Release
 United States v. Devlin, Hon. William H. Pauley 37-46 mos.     36 mos.
 08-cr-01307                                        Prison      Probation
 United States v.          Hon. Jed S. Rakoff       15-21 mos.  24 mos.
 DeVore, 10-cr-1248                                 Prison      Probation
 United States v. Far,     Hon. Robert P. Patterson Not Known   24 mos.
 09-cr-01009                                                    Probation
 United States v. Kumar, Hon. Denny Chin            87-108 mos. 24 mos.
 10-cr-00013                                        Prison      Probation
 United States v.          Hon. Jed S. Rakoff       Not Known   24 mos.
 Longoria, 11-cr-00032                                          Probation
 United States v. Motey, Hon. Jed S. Rakoff         18-24 mos.  Time
 10-cr-01249                                        Prison      Served, 12
                                                                mos.
                                                                Supervised
                                                                Release
 United States v.          Hon. Jed S. Rakoff       18-24 mos.  24 mos.
 Nguyen, 11-cr-00032                                Prison      Probation
 United States v.          Hon. William H. Pauley 30-37 mos.    36 mos.
 Scolaro, 11-cr-00429                               Prison      Probation
 United States v.          Hon. Jed S. Rakoff       37-46 mos.  Time
 Shimoon, 11-cr-00032                               Prison      Served, 24
                                                                mos.
                                                                Supervised
                                                                Release
 United States v. Slaine, Hon. Richard J. Sullivan 46-57 mos.   36 mos.
 09-cr-01222                                        Prison      Probation
 United States v. Smith,   Hon. Jed S. Rakoff       57-71 mos.  24 mos.
 11-cr-00079                                        Prison      Probation
 United States v. Wang,    Hon. Jed S. Rakoff       Not Known   24 mos.
 12-cr-00541                                                    Probation

                                     14
          Case 1:17-cr-00491-VM Document 21 Filed 11/16/20 Page 15 of 16



            United States v.             Hon. Jed S. Rakoff           46-57 mos.       Time Served
            Freeman, 11-cr-00116                                      Prison
            United States v. Hardin,     Hon. Laura Taylor            37-46 mos.       Time Served
            10-cr-399                    Swain                        Prison
            United States v. Pusey,      Hon. Katherine Polk          10-16 mos.       Time
            16-cr-00369                  Failla                       Prison           Served, 24
                                                                                       mos.
                                                                                       Supervised
                                                                                       Release
            United States v.             Hon. Laura Taylor            24-30 mos.       Time
            Maciocio, 16-cr-00351        Swain                        Prison           Served, 12
                                                                                       mos.
                                                                                       Supervised
                                                                                       Release
            United States v.             Hon. Laura Taylor            30-37 mos.       12 mos.
            Cunniffe, 15-cr-287          Swain                        Prison           Probation
            United States v.             Hon. Valerie E. Caproni      15-21 mos.       Time
            Johnson, 13-cr-190                                        Prison           Served, 24
                                                                                       mos.
                                                                                       Supervised
                                                                                       Release
            United States v. Daniel      Hon. Valerie E. Caproni      57-71 mos.       Time
            Rivas, 17-cr-00492                                        Prison           Served, 24
                                                                                       mos.
                                                                                       Supervised
                                                                                       Release


        In light of the sentence imposed on Rivas in this case, and the sentences imposed on other

cooperating defendants in unrelated insider trading cases, a probationary sentence is appropriate here to

avoid unwarranted sentencing disparities.3

             G. A Probationary Sentence is Warranted in Light of the COVID Crisis
        In addition to the above factors favoring a probationary sentence, an additional consideration is that

Mr. Moodhe, as a 63 year-old male with hypertension, faces a significant COVID-19 risk were he to be

incarcerated. It is well-documented that age and hypertension are significant co-morbidities with COVID-

19. United States v. Zukerman, 451 F.Supp.3d 329, 335-336 (S.D.N.Y. 2020) (recognizing that individuals

with hypertension are at increased risk for serious complications from COVID-19); United States v. Pena,



3
  Moreover, such a sentence is appropriate here, to avoid unwarranted disparities, because two non-cooperating
defendants in this case received sentences of three months incarceration. Obviously, as a cooperating defendant -
- and a proactive one at that – Mr. Moodhe has earned a less harsh sentence.

                                                       15
            Case 1:17-cr-00491-VM Document 21 Filed 11/16/20 Page 16 of 16



459 F.Supp.3d 544, 550 (S.D.N.Y. 2020) (same); United States v. Scparta,---F.Supp.3d---, 2020 WL

1910481, *9 (S.D.N.Y. Apr. 20, 2020) (same); see also Coronavirus Disease 2019 (COVID-19), People

with Certain Medical Conditions, Centers for Disease Control and Prevention, (Updated Nov. 2, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html#serious-heart-conditions (noting that people with hypertension or high blood pressure have

an increased risk for severe illness from COVID-19). Given the full circumstances here, we submit that it

would be unduly harsh to subject Mr. Moodhe to that risk.

        For all of the foregoing reasons, we respectfully request that the Court impose a probationary

sentence.

Dated: November 16, 2020
       New York, New York



                                                                 Respectfully Submitted,




                                                                 _______________________________
                                                                 Larry H. Krantz, Esq.
                                                                 Nicolas J. Rovner, Esq.
                                                                 Krantz & Berman LLP
                                                                 747 Third Avenue, 32nd Floor
                                                                 New York, New York 10017
                                                                 Attorneys for Defendant James Moodhe




                                                   16
